DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s communication of 1/24/2022.  Currently claims 1, 5-6, 8-11, and 14 are pending and rejected below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 5-6, 8-11, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larre (U.S. Patent 6,461,336) in view of Gribbons (US 2004/0122363 A1) in further view of Osborne (WO 02/05885A2), in further view Jang et al. (U.S. 4,898,591).
Larre teaches a low profile guiding catheter (figures 1-6) for neurovascular applications comprising: a low profile guiding cahteer sized to fit a 6 French introducer system the low profile guiding catheter comprising an elongated wall structure (26) extending along a length of the catheter, comprising a 5 French equivalent size (Larre is silent as to the specific size however it is examiners positon that if not inherent of being a 5 French ezuivalent size the a PHOSITA whould know to modify to 5 French for the intended use of treating a patients vessels), defining a lumen having a low profile, flattened substantially oval cross-sectional shape along the length of the catheter that flexes easily along at least a portion of the length of the catheter (figure 1b); a plurality of microcatheters (40, 42) disposed within said sole  lumen of elongated wall structure and directly against one another, the plurality of microcatheters; and
 Larre discloses and teaches an oval or nonvascular shaped vascular catheter with a low profile (see figure 1 through 6) with an elongated wall structure (outer portion of 20/24) extending along a length of the catheter (device of figure 1-1b) defining at least one sole lumen (interior of 24 and shown in figure 1B), that flexes easily along at least a portion of the length of the catheter (not bend shown in figure 1 and discussion in column 2 lines 17-20) and guidance walls (either the side portions of 20 or element 40) along a portion of the elongated wall structure which are linearly flexible, circumferentially inflexible and resistant to collapse and kinks.  It is examiners position that the function of being linearly flexible and circumferentially inflexible are claimed as "functional limitations".  It is the examiners position that the Larre device is linearly flexible since it is discussed that the catheter is advanced through blood vessels with some "flexibility" (column 2 lines 17-20) and the structure of the Larre catheter wall and guidance walls (24 outer walls) do not appear to kink or collapse when in the vessel (as shown in figure 2-3).  Concerning the non-circular shape being an oval it is examiners position that the shape of the cross section depicted in figure 1b and first shape of figure 6) would be considered an "oval" shape cross section.  
Concerning the claim limitation of “terminating in the same flattened substantially oval cross sectional shape”, it is examiner position that a PHOSITA and the prior art teaches teach this terminating end, see Lare figure 1a, 5 and 6, Gribbins figure 2A-2B, 
Concerning the claim language of a plurality of microcatheter disposed within said lumen of elongated wall structure, it is examiners postion that figures 2-5 of Larre show two micro catheters, guides 42, which examiner is reading on being a microcatheter inserted and disposed within the lumen.  Concerning the claim limitations of non-circular cross sectional shape along the length of the catheter examiner is of the position that the Larre catheter is of an oval non-circular shape along the length of the catheter.  The claim uses comprising language therefore the trumpet shape endpiece 22 of Larre does not prevent the catheter from anticipating the claimed "along the length of the catheter...".  Further examiner is of the position that the "walls" of Larre would be a "torque transmittal" guidance wall and they would be fully capable of the function of being configured to be flexible linearly along the length of the catheter but not circumferentially since Larre may move and flex along its length but is resistant to collapse of crushing of the lumen.
Larre discloses the claimed invention except for the microcatheters having a 0.017 inch inner diameter. Gribbons teaches that it is known to use microcatheters having a 0.017 inch inner diameter as set forth in para [0049] and discussing the inner diameter of microcather (hypotube 70/108/118) to provide a known size inner catheter capable of traversing vascular lumens and blood vessels.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Larre with microcatheters having a 0.017 inch inner diameter as taught by Gribbons, since such a modification would provide the system with microcatheters having a 0.017 inch inner diameter for providing a known size inner catheter capable of traversing vascular lumens and blood vessels
Gribbons states “A conventional delivery system incorporating a hypotube uses a hypotube with a 0.023" outer diameter and a 0.017” inner diameter”.
According to https://thoracickey.com/transradial-approach-for-percutaneous-coronary-intervention/
And citing from AM, et al. Cathet Cardiovasc Intervent. 2010;76:911-916),

    PNG
    media_image1.png
    369
    500
    media_image1.png
    Greyscale

A 5 French (or 5 French equivalent size) catheter may have an inner lumen diameter of 1.67mm or 1.4mm with would be fully capable of accepting a plurality of 0.023” outer diameter hypotubes or microcatheters as taught by Gibbons.

It would appear that the “hypotube with a 0.023" outer diameter and a 0.017” inner diameter” would fit into a 5 french Catheter as in the claimed limitations.
	Examiner is of the position that a hypotube is a type of microcatheter.
Further concerning the claim language of where the size of the plurality of microcatheters each have a 0.017 inch inner diameter it is examiners position that this would have been an obvious size modification well known to a PHOSITA Larre in the claimed invention except for explicitly disclosing the inner plurality of microcatheters having a 0.017 inch inner diameter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the inner plurality of microcatheters having a 0.017 inch inner diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It is examiners position that this size is a well known size range to construct catheters in the 1-3 French standard catheter sizing range.  Further see response to arguments below.
Larre in view of Gribbons discloses the claimed invention except for the walls comprising a braid and coil.  Osborne teaches that it is known to use a wall comprising a braid and coil as set forth in figures 1-3 and pages 9-12 discussing the addition of braid 16 and coil 14 to tube 11  to provide a means to provide a flexible yet resilient and reinforced medical device which allows for bending yet is kink resistant.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Larre in view of Gribbons with the walls comprising a braid and coil as taught by Osborne, since such a modification would provide the system with the walls comprising a braid and coil for providing a flexible yet resilient and reinforced medical device which allows for bending yet is kink resistant.

Larre in view of Gribbons in further view of Osborne discloses the claimed invention except for the coiled/braided guide catheter having a size of 5 French, and material and coating of Polytetrafluoroethylene.  Jang teaches that it is known to use the coiled/braided guide catheter having a size of 5 french and material and coating of Polytetrafluoroethylene as set forth in paragraph columns 5 lines 45 and 6 lines 21-31 discussing size could be 5 French for outer guide catheter and obvious size  discussion below and (see material paragraphs at column 2 lines 23-36) to provide a guide catheter constructed to navigate vascular structures in a body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Larre in view of Gribbons with the coiled/braided guide catheter having a size of 5 French and material and coating of Polytetrafluoroethylene as taught by Jang, since such a modification would provide the system with the coiled/braided guide catheter having a size of 5 French and material and coating of Polytetrafluoroethylene for providing a guide catheter constructed to navigate vascular structures in a body

Jang teaches a Copolymer catheter with a low profile with an elongated wall structure (32) extending along a length of the catheter (as in figures 1-3) and guidance walls (30) and further comprised a braided material (34) (also see column 5 lines 15-22),in the wall of the catheter (see figure 2-3).  
Again concerning the claim language of “to fit a 6 French introducer system”, it is examiners position that the 6 French introducer system is not positively claimed structure and the claim limitations as in claims 1 and 14 are drawn to the functional limitation of the ability to fit a 6 french introducer system.  It is examiners position that the prior art and any obvious modifications thereof would be sized accordingly to fit the 6 french introducer system as the french size scale is a known industrial standardized sizing scale to construct devices for medical treatment.  It is examiners positon that the prior art combination would be known to be constructed in sizes that would fit a 6 french introducer system as a PHOSITA would know to construct catheters in such sizes.
Further concerning claims 5, it is examiners position that the wound braid of Jang or Osborne would be considered a elongate coil, co-axial to the longitudinal axis since the 34 layer is disclosed as a braiding winding would around a tube (again see column 5 lines 15-22 and the depiction of the wound braid layer shown in figure 3 and 2).  Concerning claim 6 and 8, and the inner most lubricious surface is a coating see element 36 of Jang and paragraphs at column 5 lines 22-45.  Concerning claim 10 and the distal end with a segmented progressively compliant material chosen to minimize trauma to a vessel (see portion 24 which is a soft flexible tip portion). Concerning claims 11-12 it is examiners position that the Nylon-PEBA copolymer outer coating of Jang layer 32 is a polymeric material with a lubricious hydrophilic outer coating to encapsulate the braided or coiled material (see figure 3 and also the property of the Nylon-PEBA being hydrophilic in nature and paragraphs at column 3).  Concerning the innermost lumen configured to accommodate a plurality of medical devices see figure 3 interior lumen of device 22 and paragraphs at column 2 lines 23-36.  Concerning claim 14 see rejection of claim 1 above and the distal end of a first French size and a proximal end configured to fit with a proximal end of a device of a second larger French size see figure 1 and 4 and note that the proximal end of the device (near 26) would fit within a medical device with a larger French size.  


    PNG
    media_image2.png
    679
    524
    media_image2.png
    Greyscale

Examiner is of the position that the prior art Larre teaches the lumen of a “…flattened substantially oval…” and the walls of “…opposing flattened wall sections and opposing curved wall sections forming a flattened substantially oval cross sectional shape…”.  Examiner is of the position that Larre teaches this as shown in figures 1a-1b, 3, 6, and discussed in paragraphs at column 2.  Further a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).  Both oval and flattened ovals and lumens and walls are well known shapes in the art to construct catheters from as a type of non circular medical tubular device.

 Concerning claim 9 and the innermost layer is polytetrafluoroethylene it is examiners position that this would be a known obvious modification of the prior art of record to have the inner layer be from polytetrafluroethylene since Jang teaches that Polytetrafluroethylene is a known innermost lumen lubricous coating (see paragraphs at column 2 lines 23-36) further It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the innermost layer polytetrafluoroethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). In this case Polytetrafluoroethylene is a known lubricious coating material to aid in moving medical devices through tubular conduits.

Response to Arguments
Applicant's arguments filed 1/24/022 have been fully considered although they are persuasive to overcome the 112 rejection, the amended language and remarks failed to overcome.  Again as previously stated examiner is of the position that the Larre prior art teaches a oval noncircular cross section best shown in figures 1b and figure 6.  Further a plurality of microcatheter structures 42 for example.   Further it is examiners position that the device has a “sole lumen”, interior of Larre 20, and the microcatheters 40/42 are disposed directly against one another and within the sole lumen (see figure 2-3). 

	
	The elements disclosed in the prior art of record are fully capable of satisfying all structural, functional, spatial, and operational limitations in the amended claims, as currently written, and the rejection is made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A GRAY/             Primary Examiner, Art Unit 3783